SEABURY, J.
The defendant appeals from an order denying a motion made by him for a resettlement of the case on appeal from the judgment entered herein. Upon the record presented to us it is impossible to determine whether the justice in the court below was correct in the manner in which he settled the case on appeal. As neither the pleadings nor the stenographer’s minutes are included in-the record, we are not informed as to what the litigation is about. It is true that the record -contains the proposed amendments and the ruling of the justice upon them, and in some instances extracts from the stenOg*630rapher’s minutes have been incorporated in the record on appeal. These extracts from the record, do not, however, give the appellate court sufficient information as to the questions in, dispute to enable it to pass intelligently upon them.' In some instances it appears that the justice who settled the case struck out certain objections and exceptions; but whether these objections and exceptions were made or taken by the respondent or appellant does not appear. The record on appeal from the order denying the motion to resettle the case shows no reason why the case should be resettled, and the ordej appealed from should therefore be affirmed.
The order appealed from is affirmed, with $10 costs and disbursements. All concur.